Title: C. W. F. Dumas to the Commissioners, 3 July 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 3e. Juillet 1778
      
      Ce que j’eus l’honneur de vous marquer l’ordinaire dernier de l’Emprunt d’Amsterdam, etoit extrémement exagéré. Cela se réduit à un petit emprunt, que le trésorier de la Ville fait et rembourse, selon le plus ou le moins d’argent en caisse, pour être employé a des bâtimens. La personne de qui je tenois cela, avoit été mal informée. Notre ami m’a mieux instruit.
      Je lui communiquai hier le Traité, ainsi qu’àMr. le Bourguemaî tre régnant Temmink d’Amsterdam. Ces Messieurs en sont très contents: ils le trouvent le plus parfait dans son genre, qui ait jamais été fait; que tout y est prévu, tout ce qui est défectueux dans ceux des temps passéz, remédié.
      Il n’y àprésent qu’à laisser la tourbe s’allumer lentement. J’ai demandé àMr. Temmink la permission de l’aller voir quand j’irois à Amsterdam, et il me l’a très poliment accordée.
      Vous verrez, Messieurs, par la Gazette ci-jointe, et bientôt par celle du bas rhin, si vous la lisez (sans compter les gazettes hollandoises), que j’ai commencé à faire usage des papiers que vous m’avez envoyés. Tout cela fait un bon effet dans ces provinces, entretient une haute idée des Américains, désole et confond Y. et les Nouvellistes ses amis. Depuis l’affaire de Saratoga j’ai rendu constamment les miens maîtres du champ de bataille ici.
      Ce matin les papiers Anglois nous ont apporté la nouvelle singuliere, que la grande Flotte de Keppel n’a abouti qu’à une Expédition de parti bleu; qu’après avoir Surpris deux Frégattes en Station, commencé les hostilités, et fait la bravade vers Brest, dès qu’elle a vu la Françoise sortir de Brest pour en avoir raison, elle s’est retirée, et mise en sûreté dans les Ports d’Angleterre. J’espere à présent, qu’àson tour, la Flotte françoise usera de Représailles, et trouvera quelques Vaisseaux de Guerre Anglois à prendre, sans compter ce qui pourra lui tomber entre les mains des flottes qui reviennent des deux Indes.
      J’ai vu, avec bien de la joie, dans votre Liste, l’arrivée du Dean, parce que je Savois in Petto, que Mon cher Ami Mr. Carmichael étoit dans ce vaisseau, commandé par le Capitaine Nicholson. Les papiers Anglois du 30 Juin en parlent aussi.
      Je prie Dieu, de tout mon coeur, pour qu’il bénir les Armes des Etats-Unis, et de leur accorder bientôt la plus glorieuse paix, et une felicité durable. Je Suis avec le respect le plus sincere, Messieurs, Votre très humble & très obéissant serviteur
      
       D.
      
     